        Case: 1:19-cv-01098-SO Doc #: 8 Filed: 06/20/19 1 of 2. PageID #: 39



                     UNITED STATES DISTRICT COURT FOR THE

                                NOTHERN DISTRICT OF OHIO

ROBERT VAHCIC,

                   Plaintiff,
                                                     Case No. 1:19-cv-1098
vs.
                                                     Judge Solomon Oliver, Jr.

LAKE ERIE EXPORT COMPANY, INC.
and KEVIN OLENCHICK,

                   Defendants.




                    DEFENDANTS’ UNOPPOSED MOTION FOR
                 EXTENSION OF TIME TO ANSWER OR OTHERWISE
                     RESPOND TO PLAINTIFF’S COMPLAINT

       Pursuant to Rule 6(b) of the Federal Rules of Civil Procedure, Defendants Lake Erie

Export Company, Inc. and Kevin Olenchick (“Defendants”) hereby file this unopposed motion

seeking to extend and set the deadline by which they must answer, move, or otherwise respond to

the Complaint to August 12, 2019. Mr. Olenchick was served on May 31, 2019, however, his

company and the co-defendant in this case, Lake Erie Export Company, Inc. was not served.

Lake Erie Export Company, Inc. waived service of the Summons on June 13, 2019 and is

therefore due to respond on August 12, 2019. In the interest of aligning the Defendants’ response

time, they respectfully request this Court set the response deadline for both Defendants to August

12, 2019. Counsel for Plaintiff has confirmed that he does not oppose this Motion. This

enlargement of time is not sought for purposes of harassment or delay.




                                               -1-
        Case: 1:19-cv-01098-SO Doc #: 8 Filed: 06/20/19 2 of 2. PageID #: 40



                                             Respectfully submitted,


                                             /s/ William J. Kishman
                                             William J. Kishman (0096204)
                                             SQUIRE PATTON BOGGS (US) LLP
                                             127 Public Square, Suite 4900
                                             Cleveland, Ohio 44114
                                             Telephone: (216) 479-8443
                                             Email: william.kishman@squirepb.com

                                             Attorney for Defendants, Lake Erie Export
                                             Company, Inc. and Kevin Olenchick.

                                CERTIFICATE OF SERVICE

       I hereby certify that, on June 20, 2019, I electronically filed a copy of the foregoing,

which will cause it to be served upon the following:

               Chris P. Wido (0090441)
               THE SPITZ LAW FIRM, LLC
               25200 Chagrin Boulevard, Suite 200
               Beachwood, Ohio 44122
               Phone: (216) 291-4744
               Fax: (216) 291-5744
               Email: chris.wido@spitzlawfirm.com


                                                       /s/ William J. Kishman
                                                       William J. Kishman (96204)
                                                       SQUIRE PATTON BOGGS (US) LLP

                                                       Attorney for Defendants, Lake Erie Export
                                                       Company, Inc. and Kevin Olenchick




                                              -2-
